Citation Nr: 1209898	
Decision Date: 03/16/12    Archive Date: 03/28/12

DOCKET NO.  09-41 874	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder with depression.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran had active military service from August 1965 to May 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, in which the RO granted service connection for posttraumatic stress disorder with depression and assigned an initial 30 percent disability rating. 

As the appeal of the Veteran's claim for a rating in excess of 30 percent emanates from his disagreement with the initial rating assigned, the Board has characterized the claim as for a higher initial rating, in accordance with Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In April 2010, the Veteran testified at a hearing on appeal before a RO decision review officer.  In January 2011, the Veteran was notified of the time and place of a Board hearing he had requested.  See 38 C.F.R. § 20.704(b) (2011).  However, he withdrew his hearing request in writing via a January 2011 statement.  Accordingly, the Board finds that the Veteran's request for a Board hearing has been withdrawn.  38 C.F.R. § 20.704(d) (2011).


REMAND

The Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the Veteran's claim for entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) with depression.

At the outset, the Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

A review of the Veteran's claims file reflects that he has received ongoing treatment at the VA Central Iowa Health Care System in Des Moines, Iowa.  Records in the file specifically document treatment at the Des Moines VA facility dated most recently in June 2010.  However, in February 2012, the Veteran, through his representative, submitted additional records of his ongoing treatment at the Des Moines facility, dated most recently in September 2011.  It is unclear from the record whether these treatment records comprise the entirety of records of the Veteran's treatment at the Des Moines facility from June 2010.  In addition, the Veteran submitted a statement in November 2011 indicating that there are additional records of his psychiatric treatment at the Des Moines facility that have not yet been associated with the claims file.  The Board acknowledges that the RO has sought records of the Veteran's treatment at the Des Moines VA facility for the time period ending in June 2010.  It does not appear, however, that the RO searched for any records for the period more recent than June 2010 from the Des Moines VA facility.  (Other than the partial records submitted by the Veteran in February 2012, no such records are present in the file; nor is there evidence that the RO has sought these more recent treatment records.)

The Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically in the claims file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, as the identified VA medical records may have a bearing on the Veteran's claim for a higher rating, on remand the agency of original jurisdiction (AOJ) must attempt to obtain the above-identified medical records, along with any other examination or treatment records from the VA Central Iowa Health Care System, and associate any records obtained with the claims file.  If any records sought are determined to be unavailable, the Veteran must be notified of that fact pursuant to 38 C.F.R. § 3.159(e) (2011).

A review of the Veteran's claims file reflects that he was provided VA psychiatric examinations in March 2008 and May 2010.  Report of the March 2008 examination noted that the Veteran complained of experiencing problems with sleeping as well as nightmares two to three times per week.  He further reported experiencing "impaired computation" and occasionally seeing things out of the corners of his eyes that the examiner opined could represent hallucinations.  The Veteran stated that he had had problems with anger and irritability since service and had concerns about controlling his behavior when around others.  He particularly reported experiencing difficulty with authority figures and stated that he often isolated himself from others.  He also stated that he occasionally had problems with memory, such as forgetting errands he was supposed to run.  The examiner noted that the Veteran had had difficulty with previous supervisors and was working part-time as a school janitor, which he liked because he worked alone.  The examiner assigned a diagnosis of PTSD with a Global Assessment of Functioning (GAF) score of 55.

Report of the May 2010 VA examination reflects that the Veteran again complained of having a bad temper and not having any close friends.  The examiner noted that the Veteran was maintaining a long-term relationship with his girlfriend and his son, although the Veteran stated that his son feared him somewhat due to his earlier strictness.  He reported that he enjoyed being alone and engaging in solo activities such as hunting, fishing, and walking his dog.  The Veteran's affect was noted to be appropriate, although he reported that he does not "have many emotions."  He was noted to be easily distracted and to have trouble staying focused.  The Veteran reported having ongoing problems with sleep and nightmares and reported some inappropriate behavior in the form of saying things he should not and being "rude."  He further stated that he experienced panic attacks, particularly in heavy traffic, and reported some occasional suicidal impulses when driving.  His ability to maintain personal hygiene was noted to be impaired, as he reported showering every other day and changing clothes only "when they are dirty."  The examiner found the Veteran's immediate and recent memory to be mildly impaired, and he was noted to display avoidance and detachment from others.  His temper was also noted to cause difficulty, particularly at work and with supervisors.  He was again diagnosed with PTSD, and the examiner assigned a GAF score of 55.  The examiner noted in particular that the Veteran displayed social isolation and an increased temper that caused problems in his relationship with his girlfriend.  The examiner found the Veteran to display reduced reliability and productivity due to his PTSD symptoms.

In addition, records from the VA Central Iowa Health Care System reflect that the Veteran has sought ongoing treatment for his PTSD.  Records of the Veteran's treatment in 2007 and 2008 reflect similar symptoms as those complained of at his VA examinations, with the Veteran being assigned a GAF score of 55 on multiple occasions.  However, records submitted by the Veteran from his treatment in 2011 suggest that his symptoms may have worsened since his last VA examination.  In that connection, the Board notes that the Veteran was assigned a GAF of 45 at April and May 2011 treatment visits; at that time, he complained of increasing isolation, anger, and anxiety.  At a September 2011 treatment visit, the Veteran reported "slight improvement" in his symptoms, but complained of decreased concentration and interest in activities.  He was diagnosed with PTSD and depression, and his treatment provider assigned a GAF score of 40-a score suggesting significantly worse symptomatology than that represented by the GAF score of 55 assigned at the VA examination in May 2010.  

The Board notes that where the record does not adequately reveal the current state of the claimant's disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (where the appellant complained of increased hearing loss two years after his last audiology examination, VA should have scheduled the appellant for another examination).  The Board notes further that records of the Veteran's ongoing treatment at the Des Moines VA facility suggest that his PTSD has worsened since his last examination, which occurred nearly two years ago.  In light of this evidence, therefore, a remand is required to have an examiner supplement the record with a report regarding the current severity of the Veteran's service-connected PTSD with depression.  See 38 U.S.C.A. § 5103A.

In view of the foregoing, the case is REMANDED for the following action:

1.  The Veteran must be sent a letter requesting that he provide sufficient information and, if necessary, authorization to enable VA to obtain any additional pertinent evidence not currently of record.  The agency of original jurisdiction (AOJ) must explain the type of evidence VA will attempt to obtain as well as the type of evidence that is the Veteran's ultimate responsibility to submit.

2.  The AOJ must obtain from the VA Central Iowa Health Care System any available medical records pertaining to the Veteran's evaluation or treatment at any time from June 2010 to the present.  The AOJ must follow the procedures set forth in 38 C.F.R. § 3.159(c) (2011) regarding requesting records from Federal facilities.  Any other sources of treatment records identified by the Veteran should also be contacted.  All records and/or responses received should be associated with the claims file.  If any records sought are determined to be unavailable, the Veteran must be notified of that fact pursuant to 38 C.F.R. § 3.159(e) (2011).

3.  After securing any additional records, the Veteran must be scheduled for psychiatric examination and notified that failure to report to the scheduled examination, without good cause, could result in a denial of his claim.  See 38 C.F.R. § 3.655(b) (2011).  The entire claims file, including a copy of this remand, must be made available to and reviewed by the examiner.  All appropriate tests and studies must be accomplished, and all clinical findings must be reported in detail.

Psychiatric examination-The examiner must provide a detailed assessment of the current severity of the Veteran's service-connected PTSD with depression.  The examiner must make all findings necessary to apply the rating criteria, paying particular attention to assessing the severity of the Veteran's symptoms and their effect on occupational and social functioning.  A global assessment of functioning (GAF) score must be provided along with an explanation of the score's meaning.  The examiner must further discuss the Veteran's declining GAF scores of 45 and 40, as assigned by his treating VA providers.  What each score suggests regarding the Veteran's daily functioning should be described.  A complete rationale must be provided for all opinions expressed.

4.  The adjudicator must ensure that the examination report complies with this remand and the questions presented in the examination request.  If the report is deficient, it must be returned to the examiner for necessary corrective action, as appropriate.

5.  After completing the requested actions and any additional notification and/or development deemed warranted, the claim on appeal must be adjudicated in light of all pertinent evidence and legal authority.  If the benefit sought is not granted, the Veteran must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

